Case 0:19-cr-60359-RKA Document 1 Entered on FLSD Docket 12/02/2019 Page 1 of 10
                                                                                       FILEDby D D     D,C.

                                                                                          Dec 2,2019
                                                                                        tL
                                                                                         ANGE
                                                                                          ERKLùAs
                                                                                                E.oI
                                                                                                  NQBLE
                             UNITED STATES DISTRICT COURT                                       .  aT cT.
                                                                                       s.D.oFFIA.-FT.L.
                                                                                                      Auo.
                      19-d1Y - a EY                                 bNT
                          CASE NO .
                                          18U.S.C.j371
   UNITED STATES OF AM ERICA

   5'.

   HSBC PRIVATE BANK (SUISSE)SA,
                 Defendant.


                                         INFO R M A TION

   TheUnited StatesAttorney chargesthat:
                                           Introduction

          Attimesrelevanttothislnform ation;

          1.     DefendantHSBC PRIVATE BANK (SUISSE)SA CHSBC Switzerland''or
   the$$Bank'')wasaprivatebankincorporatedinSwitzerland.HSBC Switzerlandwasthe
   productofaseriesofmergersand acquisitions,including HSBC GuyerzellerBank I.
                                                                             ,td.,which

   mergedwiththeBank in2009.HSBC Switzerland had itsheadquartersin Geneva,Switzcrland,

   andmaintainedofficesin Lugano andZurich.
                  HSBC Switzerland providcd avarietyofbankingand otherfinancialservicesto
    customersboth residentinsideand outsideofSwitzerland,includingprovidingprivate-banking

    and asset-managementservicesto UnitedStatescitizens,residentaliens,and legalpermanent
    residentsCIU.S.persons''),someofwhom lived intheSouthern DistrictofFlorida. HSBC
    Sw itzcrland provided these servicesthrough relationship m anagersand otherclientadvisors

    ('$Bankers''),andalsoactedasacustodianofassetsthatweremanagcdbybothwhollyowned
    andthird-party Gduciary serviceproviders.
Case 0:19-cr-60359-RKA Document 1 Entered on FLSD Docket 12/02/2019 Page 2 of 10




         3.     HSBC Switzerlandm aintained som ebank accountson behalfofU .S.personsin

  thenam esofnom inee entitiesand trusts.HSBC GuyerzellerTrustCom pany AG and HSBC

  TrustCom pany AG werewholly owned subsidiariesofHSBC Switzerland and were fiduciary-

  servieeprovidersthatcreated and managed som eofthenom inee entitiesand trustson behalfof

  H SBC clients.

                 U.S.personswereobligated to reporta11income earned worldwide,including

  from foreign bank accounts,on theirtax returnsand to paythetaxesdue on thatincome. U.S.

  personswerealsoobligatedtoreporttotheInternalRevenueServiee(çtIRS''),on ScheduleB of
  aU.S.lndividualIncom e Tax Return,Fonn 1040,whetherthey had afinancialinterestin,or

  signature orotherauthority over,a financialaccountin a foreign cotm try in a particularyearand

  to identify thecountry wherethe accountwasm aintained.

                 In addition,U.S.personswho had a financialinterestin,orsignatureorother

  authority over,oneormorefinancialaccountsin a foreign country with an aggregate valueof

  m orethan $10,000 atany tim eduring aparticularyearwererequiredto file aReportofForeign

  BnnkandFinancialAccounts,Form TD 90-22.1(sincechangedtoFinCEN Form 114),
  (CSFBAR'')lwiththeDepartmentoftheTreasury.
                 An ûkundeclared account''wasa financialaccountbeneficially owned by aU.S.

  person and maintained in aforeign country thattheU .S.person had nottim ely reportedto the

  United Stateson atax return and FBAR.

                                                 C O U NT 1
                                              C O N SPIR ACY
                                              18 U.S.C.: 371
                   The factualallegations contained in Paragraphs 1through 6 ofthis lnfonnation

   are realleged and incop orated by reference as ifcopied verbatim .
Case 0:19-cr-60359-RKA Document 1 Entered on FLSD Docket 12/02/2019 Page 3 of 10




                From atleast2000 through 2010,in the Southern D istrictofFlorida and

  elsewhere,thedefendant,


                            HSBC PRIVATE BANK (SUISSE)SA,

  unlawfully,voluntarily,intentionally,and knowingly conspired and agreed withU .S.persons,

  HSBC Sw itzerland Bankersand em ployees,and wholly owned andthird-party fiduciariesand

  fiduciaryselviceproviders,(1)todefraudtheUnitedStatesforthepurposeofimpeding,
  impairing,obstructing,and defeating thelawfulGovernmentfunctionsofthe 1RS in the

  ascertainm ent,computation,assessment,and collection ofrevenue,namely,federalincom etaxes

  and(2)tocommitoffensesagainsttheUnited States,namely,violationsofTitle26,United
  StatesCode,Sections7201and7206(1).
         9.     ltwasanobjectoftheconspiracythatHSBC Switzerlandanditsco-conspirators
  would concealtheoffshoreassetsandincome ofU.S.personswho maintained financialaccounts

  atHSBC Switzerland from theIRS,evadethoseU .S.persons'U .S.tax obligations,and filefalse

  federaltax returnswith the IRS.

                                    Overview ofthe C onspiracv

         10.    From atleast2000through 2010,HSBC Switzerland assisted U.S.personsin

  concealing theiroffshoreassetsand income from U.S.tax authorities,evading theirU .S.tax

  obligations,and filing falsefederaltax returnswith theIRS. By 2002,the Bank held a totalof

  approxim ately 720 undeclared relationshipson behalfofU .S.personsw ith an aggregate value of

  approximately $825m illion.TheBank'sundeclared assetsunderm anagementpeaked in 2007,
  atapproximately $1.26billion. HSBC Switzerland and itsco-conspiratorsused Swissbank
  secrecy to concealthe accounts ofU .S.clients from the U .S.tax authozities,and H SBC
Case 0:19-cr-60359-RKA Document 1 Entered on FLSD Docket 12/02/2019 Page 4 of 10




  Switzerland Bankerswould emphasizethisto clientsand prospective clients.HSBC Switzerland

  alsoprovided anum beroftraditionalSwissbankingservicesthatfurtherassisted itsU.S.clients

  in concealing theiraccountsfrom the U.S.governm ent,including the useofnum ericaland coded

  nam esforaccounts,prepaid debit,credit,and travelcards,and hold-m ailservicesin which the

  Bankwouldnotsend any accountdocum entsto theaccountholders.

         11.    HSBC Switzerland Bankersadvised and assisted U.S.personsto open and

  m aintain bank accountsin the nnm es ofnom inee entities and truststhatdid notserve any

  businesspurpose,in orderto concealthe U.S.person'sbeneficialownership oftheaccounts.

                             M anner and M eansofthe C onspiracv

         12.    Am ong them armerand meansby which HSBC Switzerland and itsco-

  conspiratorscanied outtheconspiracy were the following:

            a. HSBC Switzerland opened accountsin Switzerland forU.S.personsthatthe

                clientsdid notreportto theUnited Stateson eitherForms 1040,ScheduleB,oron

                FBARS,and forwhich theU.S.personsdid notreportorpay taxeson account

                earningstotheUnited States.Them aterially falseFonns 1040 thatclientsfiled

                wereoften electronically transm itted to the 1RS through theuseofinterstatewire

                comm unications.Fundswereoften transferred to orfrom these accountsby

                m eans ofw ire transfersin foreign com m erce.

             b. H SBC Switzerland m anaged undeclared accounts forU .S.personsatthe Bank.

                H SBC Sw itzerland assured U .S.clientsthatSw iss bank secrecy w ould conceal

                theirassetsand incom e from being disclosed to U .S.tax authorities.

             d. H SBC Sw itzerland provided U .S.clientsw ith code-nam e ornum bered accounts

                thatprovided an extra levelofconcealm ent.
Case 0:19-cr-60359-RKA Document 1 Entered on FLSD Docket 12/02/2019 Page 5 of 10




              H SBC Sw itzerland provided U .S.clientsw ith prepaid debit,credit,and travel

              cardslinked to theirundeclared accounts,which allowed U.S.clientsto withdraw

              fundsremotely orpay forgoodsand serviceswithouta clearpapertrailback to

              theirundeclared accountsin Switzerland.

              HSBC Switzerland provided hold-mailservices,underwhich accountstatements

              and otherdocumentsassociated with the client'saccountwould notbesenttothe

              client'saddressin the United States.

           g. HSBC Switzerland created andm anaged nom ineetrustsand entitiesforclients

              via wholly owned fiduciarp service-providercompaniessuch asHSBC

              GuyerzellerTrustCom pany A G and H SBC TrustCom pany A G and Cordico

              M anagementAG.H SBC Switzerland used thesewholly owned fiduciary-service-

              providercompaniestoprovide individualsfrom tax-haven countriesto sen'eas

              trustees ordirectors ofthe nom inee entities

           h. HSBC Switzerland assisted clientsin creating entitiesthatwereincorporated in

              offshoretax-havenjurisdictions,suchastheBritishVirgin lslands,Liechtenstein,
              and Panam a,forfurtherconcealmentandto circum ventan agreem enttheBank

              had with the1RS thatrequired theBarlk to repol'tU.S.persons'ownership of

              accounts holding U .S.securities.

              Beginning in 2007,in orderto appeazto distance itselffrom the tax evasion

              scheme,HSBC Switzerland ceased using itswholly owned subsidiariesto create

              and m anage nom inee trusts,and transferred m anagem entofthese trusts to an

              individualtiduciary w ho w asa form erem ployee ofthe B ank.

              Beginning in 2009,H SBC Switzerland closed accountsfor U .S.persons w ho had

              $1m illion orlessin assetsundermanagem ent,ordid notsign an IRS Form W -9
Case 0:19-cr-60359-RKA Document 1 Entered on FLSD Docket 12/02/2019 Page 6 of 10




               and otherdocum entsrequired by thepolicy.However,som eBankersassisted

               som eclientsin closingtheiraccountsin amamlerthatcontinued to concealtheir

               offshore assets,including directing theirclientsto otherSwissbanksthatwere

               continuing to acceptundeclared accountsand allowingclientsto withdraw the

               ccmtentsoftheiraccountsin cash.

                                           OvertA cts

               lnfurtheranceoftheconspiracy andtoeffecttheillegalobjectsthereof,HSBC
  Switzerland and otherco-conspiratorscomm itted thefollowing overtacts,among others,in the

  SouthenzDistrictofFloridaand elsewhere:

            a. On variousdatesbetween 2000 and 2010,HSBC Switzerland Bankersopened

               new undeclared accountsforU .S.personsin the nnmesofnomineeentitiesand

               trusts,including,forexample,an H SBC Bankerwho convinced a clientwho had

               accountswith atleastthreeotherSwissbanksto transfersom eofhisassetsto

               HSBC Switzerland and to setup hisaccountin thename ofacom pany

               established in Panam a.

            b. On variousdatesbetween in orabout2005and in orabout2007,atleastfour

                H SBC Switzerland Bankers traveled to the United States in orderto m eetw ith at

                least25 differentundeclared U.S.clients,and m adeeffortsto obtain new U.S.

                clients.

            c. In oraround2006,an HSBC Switzerland Bankertravelled to theUnited States

                andattendedDesign Miami,amajorannualartsanddesigneventintheSouthern
                DistrictofFlorida,in an effortto recruitprospectiveU.S.clientsto open

                undeclared accountsatHSBC Switzerland.


                                                6
Case 0:19-cr-60359-RKA Document 1 Entered on FLSD Docket 12/02/2019 Page 7 of 10




             ln oraround 2009,an HSBC Switzerland Bankerallowed aU.S.clientwith an

             undeclared accountholding approximately $20m illion in assetsunder
             m anagem entto transferhisfundsto an accountin the nam eofhisgirlfriend,who

             wasacitizen ofHong Kong.However,the U.S.clientmaintained controloverthe

              account,and theHSBC Switzerland BankerassuredtheU .S.clientthatthe

              aecountwould notbedisclosed to U.S.authorities.

       Al1in violation ofTitle l8,United StatesCode,Section 371.


                                                                         (



                                         A RIAN A FAJ D O OR SH AN
                                         U N ITED STA TES A TTORN EY


                                                            #., n-                ...
                                          H OM A S P.LA N IGA N
                                         A SSISTAN T U N ITED STA TES A TTO RN EY


                                                                I
                                         STU ART M .G OLD BE      t
                                         ACTING DEPUTY ASSISTANT ATTORNEY
                                         G EN ER AL
                                         TA X D IV ISION


                                              1
                                         M A RK F.D A LY
                                                         # > a
                                                             c                             '
                                         SEN IO R LITIGA TION CO UN SEL
                                         JA SON H .PO OLE
                                         A SSISTANT CHIEF
                                         GR ACE E.A LBIN SO N
                                         TRIA L A TTORN EY
Case 0:19-cr-60359-RKA Document 1 Entered on FLSD Docket 12/02/2019 Page 8 of 10
                                           UNITED STATES DISTRICT CO URT
                                           SOUTHERN DISTRICT OF FLO RIDA

UNITED STATES O F AM ERICA

                                                        C ERTIFICATE O F TRIAL ATTOR NEY.
HSBC PRIVATE BANK (SUISSE)SA,
                                                        Superseding Caselnform ation:
                            Defendant.         /

CourtDivijiop:(Sel
                 ectOne)                                New defendantts)            YeS           N0
       M laml            Key W est                      Num berofnew defendants
       FTL               W PB            FTP            Totalnum berofcounts

                lhave carefully considered the allegationsofthe indictment,the num berofdefendants,the numberof
                probablewitnessesandthe legalcomplexitiesofthelndictment/lnformation attachedhereto.
                lam aware thatthe inform ation supplied on this statementwillbe relied upon by the Judges ofthis
                Courtin Setting theircalendars and scheduling criminaltrialstmderthe mandate ofthe Speedy Trial
                Act,Title28 U.S.C.Section 3161.
                Interpreter:      (YesorNo)        No
                Listlanguage and/ordialect
                Thiscasewilltake 0 daysforthepartiesto try.
                Please check appropriatecategory andtypeofoffenselistedbelow:

                (Checkonlyone)

        I       0 to 5 days                                    Petty
        ll      6 to 10 days                                   M inor
        llI     11to 20 days                                   M isdem.
        IV      21to 60 days                                   Felony               /
        V       6Idaysand over
        6.     Hasthiscase previously been filed in this DistrictCoul'
                                                                     t?         (YesorNo)
         Ifyes:Judge                                   CaseNo.
         (Attachcopyofdispositiveorder)
         Hasacomplaintbeenfiledinthismatter?            (YesorNo)      X0
         Ifyes:M agistrateCaseNo.
         Relatedm iscellaneousnum bers:
         Defendantts)infederalcustodyasof
         Defendantts)instatecustodyasof
         Rule20from theDistrictof
         Isthisapotentialdeathpenaltycase?(YesorNo)
                 Doesthiscaseoriginate from am atterpending in the CentralRegion oftheU.S.Attorney'sOffice
                 priortoAugtlst9,2013(Mag.JudgeAlicia0.Valle)?                    Yes             No /
                 Doesthiscaseoriginatefrom a matterpending in theNorthern Region U.S.A ttorney'sOftice
                 priortoAugust8,2014 (Mag.JudgeShaniekMaynard)?                   Yes             No z
                                                                                          zt
                                                                            .               v''
                                                                                           ..             .   i
                                                                            ?d..'         '        9 .'
                                                                   OM AS P.LAN GA
                                                                ASSISTANT UNITED STATES ATTORNEY
                                                                FloridaBarNo./couz.
                                                                                  tNo.A5500033
  *penaltySheetts)attached
 Case 0:19-cr-60359-RKA Document 1 Entered on FLSD Docket 12/02/2019 Page 9 of 10


                                 UNITED STATES DISTRICT CO URT
                             SO UTH ERN D ISTR ICT O F FLO RID A

                                           PEN A LTY SHEET



D efendant'sN am e:HSBC PRIVATE BANK (SUISSEISA                    Case N o:

Count:1

Conspiracyto defraudtheUnited States

18U .S.C.# 371
*M ax.Penalty: Five years'imprisonm ent;3 years'supervised release'
                                                                  ,$250,000 fine

Count #:




*M ax.Penalty:

Count #:




*M ax.Penall ;
Count #:




*M ax.Penalty:
    *Refers enly to possible term cf incarceration, does not inolude pnssible fines, restitution, special
    assessments. parnle terms or forfeitures that may be applicable
 Case 0:19-cr-60359-RKA Document 1 Entered on FLSD Docket 12/02/2019 Page 10 of 10


AO 455(Rev.01/09)W aiverofanlndictment                                                 '           EZ     -fi   L-2Z   --LLLZE


                                 U NITED STATES D ISTRICT C OURT
                                                    forthe
                                           SouthernDistrictofFlorida

               United StatesofAmerica
                            V.                              casexo. lj'-boasq.-ce-suvy- u
        HSBC PRIVATE BANK (SUISSE)SA,
                         Defendant
                                         W AIVER OF AN INDICTM ENT

      lunderstand thatlhave been accused ofone orm ore offensespunishableby im prisonm entformorethan one
year.lwasadvised in open courtofmy rightsandthenature ofthe proposed chargesagainstme.

       Afterreceiving thisadvice,lwaivemy rightto prosecution by indictmentand consentto prosecution by
information.




                                                                        Printednameofdefendant'
                                                                                              sattorney




                                                                         U.S.MAGISTRATE JUDGE                                    -

                                                                          Judge'
                                                                               sprinted nameandtitle
